Citation Nr: 0838847	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1957, with additional service in the National Guard 
from April 1975 to January 1982.  Other reported periods of 
service have not been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the RO.

Following the veteran's testimony before the undersigned 
Acting Veterans Law Judge (AVLJ) in a video-conference 
hearing in July 2007, the Board remanded the issues on appeal 
back to the RO for further development of the record.


FINDING OF FACT

The currently demonstrated osteoarthritis of the cervical 
spine, lumbar spine and left shoulder are shown as likely as 
not to be etiologically related to injuries incurred during 
the veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disabilities manifested by osteoarthritis of the cervical 
spine, lumbar spine and left shoulder are due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the veteran's claim is 
required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
38 U.S.C.A. § 101(24) makes clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

The Board has reviewed the veteran's service treatment 
records from his first period of service, January 1955 to 
October 1957, and observes that they are void of complaints 
of or treatment for disorders of the cervical and lumbar 
spine and left shoulder.  Subsequent to his first period of 
service, the record indicates that the veteran sustained a 
back injury in April 1966 while working for Nash Engineering.  
The record indicates that the veteran ultimately underwent 
surgery for the back disorder.  The Board also observes that 
the record indicates that the veteran sustained a bilateral 
shoulder injury in a motor vehicle accident in June 1967.

The veteran's October 1974 National Guard enlistment 
examination contains no complaints, findings or indication of 
left shoulder, lumbar spine and cervical spine disabilities.  
However, a May 1976 National Guard reenlistment examination 
noted that the veteran had undergone lumbar spine surgery to 
repair a disc.

During inactive duty training in September 1978, the veteran 
hurt his left shoulder entering a foxhole while participating 
in night firing drills.  The veteran was diagnosed with 
bicipital tendinitis of the left shoulder.  Subsequent 
service records reported that the left shoulder disability 
had existed prior to service but had been aggravated during 
service- this episode only.

A June 1980 treatment record notes the veteran's complaints 
of low back pain and right radiculopathy ongoing for five 
days.  The veteran reported the pain began after he jumped 
off a truck.  He was mildly tender in the lumbosacral region 
and the examiner noted an old surgical scar down the midline.  
There was no spasm and motor sensory was intact in the lower 
extremities.  The veteran was diagnosed with mild mechanical 
low back pain.  He was given an ice pack and instructed to 
perform flexion exercises for the pain.

During active duty for training in May 1981, the veteran hurt 
his back while unloading bags of ice from a truck that 
reportedly weighed approximately 50 pounds each.  Subsequent 
service records reported that the back disability had existed 
prior to service but had been aggravated during service- this 
episode only.

Subsequent to his separation from National Guard service, 
private facility and VA medical facility treatment records 
document the veteran's history of treatment for left 
shoulder, cervical spine and lumbar spine disorders.  In this 
regard, in a March 1984 private treatment record, the veteran 
was diagnosed with degenerative intervertebral disc disease 
of L5-S1, traction spurring of L4, L5 and L6 and low back 
pain with radiculopathy.  A June 1985 X-ray report revealed 
degenerative disc disease at C5-C6.  An October 1986 VA 
record indicated that the veteran had acromioclavicular 
arthritis of the left shoulder.

In a May 1990 VA examination, the examiner noted "multiple 
orthopedic problems beginning in 1966 with lumbar disc 
disease after an occupational accident, status post lumbar 
surgery.  Head on motor vehicle accident in 1967 with 
resultant fractured femur on the right, right knee 
degenerative joint disease, left and right clavicular 
fractures, left shoulder separation, skull fractures 
requiring 9 months of hospitalization and surgery to the 
right shoulder, left shoulder (2 separate occasions) and back 
(2 times)."  The examiner concluded "multiple orthopedic 
complaints and fractures requiring surgical intervention, all 
secondary to an occupational accident in 1966 and a motor 
vehicle accident in 1967."

During a May 2008 examination, the examiner noted that the 
entire claims file had been reviewed.  The examiner noted the 
veteran's injuries sustained during his National Guard 
service (injury to his left shoulder jumping into a foxhole 
and injury to his back unloading 50 pound bags of ice from a 
truck).  The examiner also noted that the veteran sustained 
injuries outside of service in 1966 in a work-related 
accident and in 1967 in a motor vehicle accident.  Finally, 
the examiner noted the resultant treatments for the injuries.  

Objective findings regarding the left shoulder, low back, and 
cervical spine were reported.  X-rays of the left shoulder 
showed deformity and separation of the AC joint and distal 
clavicle and humeral head prosthesis.  X-rays showed moderate 
osteoarthritic disease of the cervical and lumbar spine.

The veteran was diagnosed with cervical, lumbar and left 
shoulder osteoarthritis, as confirmed by imaging.  The 
examiner opined that the initial injuries as likely as not 
occurred in active duty in the military as corroborated by 
the service records.  The examiner concluded that the veteran 
had mild to moderate subjective functional limitations as a 
result of his injuries.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (providing it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (providing that bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).   

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (noting that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (indicating that a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adopt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).   
 

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds the May 2008 
VA examination to be of greater probative value than the May 
1990 VA examination.  In this regard, the Board notes that 
the May 1990 is of limited probative value because at the 
time of that examination, the veteran's National Guard 
records were not associated with the claims file.  Thus, the 
examiner's opinion was not based on a review of all of the 
veteran's applicable records.  See Miller v. West, 11 Vet. 
App. at 348 (1998).  By contrast the May 2008 examination 
considered all the records including the National Guard 
records and the examiner concluded that the left shoulder, 
cervical spine and lumbar spine disabilities as likely as not 
were the result of injuries sustained during the veteran's 
period of active service.  See Owens v. Brown, 7 Vet. App. at 
433.  In this regard, the Board notes that the VA physician 
is certainly competent to make a medical determination that 
the veteran's disorders were the result of injuries sustained 
in service.  See also 38 C.F.R. § 3.303.  Further, the Board 
is obligated to adhere to the findings of the independent 
medical examinations.  See Colvin v. Derwinski, 1 Vet. App. 
at 175 (1990).

By extending the benefit of the doubt to the veteran, service 
connection for left shoulder, cervical spine and lumbar spine 
disabilities is warranted.  

 
ORDER

Service connection for left shoulder disability is granted.

Service connection for low back disability is granted.

Service connection for cervical spine disability is granted.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


